PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/187,155
Filing Date: 20 Jun 2016
Appellant(s): Suciu et al.



__________________
Garrett W. Balich (Registration No. 65016)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 21st, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 21st, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (WO 2014123857) in view of Parnin (US 8230974) and further in view of Roberge (WO 2014137692).
i. Claim 1
	Appellant argues that “the disclosure of a common shaft refers to a shaft within a common housing; i.e., a shaft within the pump 182, 184 itself… thus, without a common shaft as taught in paragraph 58 of Schwarz, there is no teaching or suggestion in Schwarz that those alleged separate pump 182, 184, shafts would be part of two separate rotating assemblies”. The Office does not find this argument persuasive.
	As a threshold matter, Appellant’s arguments are directed towards a preferred embodiment of Schwarz, i.e. “may be driven by a common shaft”. Appellant then extrapolates this “common shaft” embodiment as being a structural necessity of the lubricant pump of Schwarz. It would have been improper for the examiner to consider 
Further there is simply no evidence or suggestion in Schwarz that the “common shaft” would require or imply a separately rotating drive shaft within the housing of the pump. The only shafts disclosed by Schwarz are the fan shaft 62, the low speed shaft 34, and the high speed shaft 36, which are separate rotating assemblies (paragraph 0032).
As such, the Examiner maintains that the recitation in Schwarz that the pumps “may be driven by a common shaft” (paragraph 0058) would suggest to one of ordinary skill in the art that the common shaft is merely exemplary and that the pumps may also not be driven by a common shaft, i.e. they would include the two separate rotating assemblies as required by the claim. Similarly Appellant’s reliance on the exemplary embodiment of Schwarz which “may include a common shaft” does not reasonably exclude the examiner’s interpretation of multiple rotating assemblies.
Appellant further argues that the recitation of "a common shaft" separately introduced with the indefinite article "a", would refer to a shaft different from shafts 34,36, and 62 recited in paragraphs 0028 and 0031. The office does not find this argument convincing.
As above, Appellant is construing the term “a common shaft” mentioned in a mere exemplary embodiment of Schwarz to imply a structural requirement to the engine of Schwarz which does not flow from the evidence but is mere attorney argument. For example, paragraph 0036 teaches that the pump could be driven by the low or high speed shafts. Therein multiple means for driving the pump have been disclosed besides 
Further, the citation of evidence that the indefinite article “a” requires the “common shaft” to be a co-housed separate driving shaft within the pump is not a reasonable assumption in view of the ordinary knowledge in the art. As is well-known to those with knowledge of gas turbine engines, such engines work by expansion of a combustible fluid across the turbine stages which are connected to shafts which power the upstream components. Schwarz teaches a conventional gas turbine engine and as such all rotating components upstream of the turbine in the engine (including compressors and pumps) would be driven by the power from the turbine shafts. Appellant’s suggestion that the line “may be driven by a common shaft” implies a complete redesign of the engine such that a now separate common shaft is driving the pumps is unreasonable when considered within the context of how such engines are known to work.  
Appellant further argues that “there is no teaching or suggestion in Schwarz that the alleged separate pump 182, 184 shafts would be driven by two different turbine rotors”. The office does not find this argument convincing.
Schwarz teaches that the pumps 182, 184, are replacing pump 74 (paragraph 0053). Schwarz also teaches that pump 74 may be driven by any rotor included in the engine (paragraph 0036), which includes the turbine rotors 47 and 48 connected to shafts 36 and 34, respectively. One of ordinary skill in the art would recognize that the 
	Appellant further argues Parnin “teaches its system switches between these two pumps… Thus even if the teachings of Schwarz were modified based on the teachings of Parnin, such a combination does not teach of suggest driving the Schwarz pump with a first turbine rotor and driving the other Schwarz pump with a second turbine rotor since neither of the pumps functions as a backup to the other as discussed in Parnin”. The office does not find this argument convincing.
Appellant’s arguments in this regard have conflated two issues found in the Final Office Action. Parnin is relied upon both as a modifying reference and as an evidentiary reference for establishing the ordinary skill of a person in the art. Specifically Appellant appears to be arguing the technical feasibility of the combination based only on the portion of Parnin cited as evidence instead of arguing the technical feasibility of the combination set forth in the Office Action. The specific teaching at issue with respect to separate shafts powering separate pumps in Parnin is cited by the Examiner solely as additional evidence to establish that it is well within the level of ordinary skill in the art to provide gas turbine engines with separate pumps on separate shafts for a variety of reasons. While this additional fact finding is considered relevant to Graham factor C 

B. Claims 1-3, 5-8, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge, in view Schwarz and in further view of Parnin.
i. Claim 1
	Appellant’s arguments are identical to the arguments made in section A above. Therefore, the office does not find the arguments convincing for the same reasons presented in section A above.

ii. Claim 23, argued separately
	Appellant' arguments are identical to the arguments made in section A above. Therefore, the office does not find the arguments convincing.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACKSON N GILLENWATERS/Examiner, Art Unit 3745   
                                                                                                                                                                                                     Conferees:
/WOODY A LEE JR/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),